Exhibit 10.1
For Settlement Purposes Only – Subject to FRE Rule 408
 
 
SUPPORT AGREEMENT
 
This SUPPORT AGREEMENT (the “Agreement”) is made and entered into as of May 14,
2009 by and among the following parties:
 
(a)  
DBSD North America, Inc., a Delaware corporation (formerly known as ICO North
America, Inc., “DBSD”);

 
(b)  
ICO Global Communications (Holdings) Limited, a Delaware corporation (“ICO
Global” and together with DBSD and the Guarantors (as defined below), the “ICO
Parties”);

 
(c)  
each of the guarantors (the “Guarantors”) party to the Indenture dated August
15, 2005 (as amended to date, the “Indenture”), among DBSD, the Guarantors and
The Bank of New York (now known as The Bank of New York Mellon), as Trustee (the
“Trustee”); and

 
(d)  
each of the undersigned holders (together the “Participating Holders”, and
together with the ICO Parties, the “Parties”), which entities are beneficial
owners (each, a “Holder”) of the 7.5% Convertible Senior Secured Notes due 2009
(the “Notes”), issued by DBSD pursuant to the Indenture.

 
RECITALS
 
WHEREAS, DBSD has determined that a prompt restructuring of its existing working
capital facility and the outstanding Notes would be in the best interests of its
creditors and stockholders;
 
WHEREAS, DBSD and the Participating Holders have engaged in good faith
negotiations with the objective of reaching an agreement for a financial
restructuring of DBSD, including the indebtedness outstanding under the Notes;
 
WHEREAS, DBSD and certain of the Participating Holders have entered into the
Forbearance Agreement, dated as of April 30, 2009 (the “Forbearance Agreement”);
 
WHEREAS, DBSD, the Guarantors, certain Lenders named therein, Jefferies Finance
LLC and The Bank of New York Mellon have entered into the Second Forbearance
Agreement, dated as of April 30, 2009 (the “Second Forbearance Agreement” and
together with the Forbearance Agreement, the “Forbearance Agreements”);
 
WHEREAS, DBSD, ICO Global and the Participating Holders now desire to implement
a financial restructuring of DBSD (the “Restructuring”) on the terms and
conditions set forth herein and in the term sheet attached hereto as Exhibit A,
(the “Term Sheet”);
 
WHEREAS, each Party has reviewed, or has had the opportunity to review, the Term
Sheet and this Agreement with the assistance of professional legal advisors of
its own choosing;
 

--------------------------------------------------------------------------------


 
WHEREAS, the Parties intend to consummate the Restructuring on the terms and
conditions set forth in this Agreement and in the Term Sheet through a chapter
11 plan of reorganization (the “Pre-Arranged Plan”) which will be filed on or as
soon as practicable after the date that the chapter 11 cases (the “Chapter 11
Cases”) of DBSD and the Guarantors are commenced under chapter 11 of title 11 of
the United States Code, 11 U.S.C. §§ 101–1532 (as amended, the “Bankruptcy
Code”), and the solicitation for acceptances thereof will commence as soon as
practicable following the commencement of the Chapter 11 Cases; and
 
WHEREAS, to expedite and support the implementation of the Restructuring, each
of the Participating Holders is prepared to commit, on the terms and subject to
the conditions of this Agreement and applicable law, if and when lawfully
solicited, to vote, or cause to be voted, all of its Notes and any additional
Notes of which such Participating Holder (or a client account over which such
Participating Holder has discretion) is or at any time on or prior to the
Outside Date (as defined below) becomes, the record or beneficial holder of
(collectively, the “Held Notes”), to accept the Pre-Arranged Plan.
 
NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:
 
1.    Term Sheet.  The Term Sheet is incorporated by reference herein and is
made part of this Agreement as if fully set forth herein.  The general terms and
conditions of the Restructuring are set forth in the Term Sheet; provided,
however, that (i) the Term Sheet is supplemented by the terms and conditions of
this Agreement, (ii) to the extent there is a conflict between the Term Sheet
and this Agreement, the terms and provisions of this Agreement will govern, and
(iii) to the extent there is a conflict between the Term Sheet or this Agreement
and the Restructuring Documents (as defined below), the terms and provisions of
the Restructuring Documents shall govern.
 
2.    Means for Effectuating the Restructuring.  DBSD shall effectuate the
Restructuring through commencement of the Chapter 11 Cases and seek confirmation
of the Pre-Arranged Plan.  DBSD shall file petitions for relief under chapter 11
of the Bankruptcy Code (collectively, the “Petitions”) for DBSD and the
Guarantors (collectively, the “Debtors”) commencing the Chapter 11 Cases no
later than 11:00 a.m. (prevailing New York City Time) on May 15, 2009 (such date
and time, the “Petition Date”).  The Pre-Arranged Plan and a disclosure
statement that complies with section 1125 of the Bankruptcy Code (the
“Disclosure Statement”) shall be filed as soon as practicable, but in no event
later than fifteen (15) days, after the commencement of the Chapter 11
Cases.  The Debtors shall use their reasonable best efforts to ensure that (i)
approval of the Disclosure Statement will occur within fifty (50) days of the
Petition Date, (ii) confirmation of the Pre-Arranged Plan will occur within
ninety (90) days after the Petition Date, and (iii) the effective date of the
Pre-Arranged Plan will be no later than the earlier of (x) one hundred and five
(105) days after the Petition Date and (y) the thirteenth (13th) day following
the entry of an order confirming the Pre-Arranged Plan; provided, that if any
FCC Approval is required, the deadline for such effective date shall be extended
to the date that is three (3) business days after receipt of the FCC Approval,
but not later than the Outside Date (as defined below).  For purposes of this
Agreement, (i) the “Outside Date” shall mean the date that is the four (4) month
anniversary of the date of the FCC Filing (as defined below); provided, however,
that such date may be extended by the Participating Holders if the FCC Filing is
still pending review at the FCC; and (ii) “FCC Approval” shall mean such
regulatory approvals or consents required to be obtained from the Federal
Communications Commission (the “FCC”) or any other federal regulatory entity,
the failure of which to obtain would have a material adverse effect on DBSD.
 
2

--------------------------------------------------------------------------------


 
3.    Preparation of Restructuring Documents.  Promptly upon execution of this
Agreement, representatives of DBSD, ICO Global and the Participating Holders,
together with their respective counsel, shall negotiate in good faith to prepare
all definitive documentation related to the Restructuring, including, without
limitation, the Registration Rights Agreement, the Stockholders Agreement, the
Charter Documents and the Releases (each as described in the Term Sheet), all of
which shall contain provisions consistent with the Term Sheet and this Agreement
and such other provisions as are mutually acceptable to DBSD, ICO Global and the
Participating Holders (collectively, the “Restructuring Documents”).
 
4.    DBSD and ICO Global Undertakings.  DBSD and ICO Global each hereby agrees
to use its reasonable best efforts to, as applicable, take all actions
reasonably necessary to effectuate and consummate the Restructuring and
implement all steps necessary to obtain an order of the Bankruptcy Court
confirming the Pre-Arranged Plan and not take any actions inconsistent with the
Restructuring, in each case, as expeditiously as practicable; provided, however,
that nothing in this Agreement or the Term Sheet shall obligate ICO Global or
its affiliates (other than DBSD and the Guarantors) to advance cash, working
capital or other assets to DBSD or any Participating Holder.
 
5.    Third Party Approvals.  The Parties shall use their reasonable best
efforts to obtain all regulatory, governmental, administrative, and third party
approvals of the Restructuring, including, without limitation, if required under
applicable law, the approval from the FCC to the application for consent to the
change of control of the FCC licenses issued to DBSD.
 
6.    Participating Holder Undertaking.  Each of the Participating Holders
agrees that unless and until such time as this Agreement has expired and subject
to the conditions that (a) the terms of any applicable agreements implementing
the Restructuring embody the terms set forth in the Term Sheet and this
Agreement and such other additional provisions, not inconsistent with the terms
hereof and thereof, as are mutually agreed upon by the Participating Holders,
ICO Global and DBSD, (b) all pertinent documents, including, without limitation,
all the Restructuring Documents are in form and substance reasonably
satisfactory to the Participating Holders, (c) no Agreement Termination Event
shall have occurred that has not been waived in writing by each Participating
Holder, and (d) no Company Termination Event shall have occurred that has not
been waived by an ICO Waiver (as defined below), it shall:  (x) use its
reasonable best efforts to, as applicable, take all actions relating to itself
reasonably necessary to effectuate and consummate the Restructuring and not take
any acts inconsistent with the Restructuring, in each case, as expeditiously as
practicable; and (y) when lawfully solicited, vote, or cause to be voted the
Held Notes to accept the Pre-Arranged Plan.  For the avoidance of doubt, it is
noted that any reference herein to a consent, approval, agreement or any similar
action with respect to or on behalf of the Participating Holders shall mean the
consent, approval, agreement or similar action of each Participating Holder.
 
3

--------------------------------------------------------------------------------


 
7.    Expiration of Agreement.
 
(a) This Agreement shall expire automatically without any further required
action or notice upon the occurrence of any Company Termination Event (but only,
in the case of an event described in clauses (i) or (ii) of the definition of
“Company Termination Event”, with respect to the Participating Holder or
Participating Holders who have breached any material covenant or provision as
set forth in such clause (i) or as to which any representation or warranty is
untrue as set forth in such clause (ii) until such time as this Agreement ceases
to remain in effect with respect to Participating Holders representing less than
fifty percent (50%) of the outstanding principal amount of Held Notes, until
which time it shall apply to the remaining Participating Holders) or any
Agreement Termination Event, unless the occurrence of such Agreement Termination
Event is waived in writing by each Participating Holder or the occurrence of
such Company Termination Event is waived in writing by the ICO Party or ICO
Parties, as the case may be, directly affected by the event (an “ICO
Waiver”).  Upon the expiration of this Agreement (except in connection with the
occurrence of a Company Termination Event) any and all acceptances in favor of
the Pre-Arranged Plan by the Participating Holders prior to such expiration
shall be deemed, for all purposes, to be null and void and shall not be
considered or otherwise used in any manner by DBSD in connection with this
Agreement and the Term Sheet.
 
(b)    An “Agreement Termination Event” shall mean any of the following:
 
(i)    Participating Holders shall not have entered into this Agreement prior to
the Petition Date representing, or this Agreement ceases to remain in effect at
such date with respect to Participating Holders representing, more than fifty
percent (50%) of the outstanding principal amount of Notes;
 
(ii)    (A) Either of the ICO Parties shall have breached any material covenant
or provision of this Agreement, (B) the Participating Holders shall have
delivered written notice to DBSD of any such breach, and (C) such breach remains
uncured for a period of five (5) business days;
 
(iii)    (A) Any representation or warranty in this Agreement made by an ICO
Party shall have been untrue in any material respect when made or shall have
become untrue in any material respect, (B) the Participating Holders shall have
delivered written notice to DBSD of any such breach, and (C) such breach remains
uncured for a period of five (5) business days;
 
(iv)    (A) Any material term or condition of any of the Restructuring Documents
shall be (whether due to an order of the Bankruptcy Court or otherwise)
materially different and adverse to the Participating Holders than as agreed by
the Participating Holders and the ICO Parties except to the extent such
materially different and adverse term or condition is agreed by each
Participating Holder, (B) the Participating Holders shall have delivered written
notice to DBSD of any such event, and (C) such event remains uncured for a
period of five (5) business days;
 
(v)    There shall have been issued or reinstated any suspension order or
similar order by a court or other governmental body of competent jurisdiction
that materially adversely affects the benefits intended to be received by the
Participating Holders hereunder, or prevents DBSD from consummating the
transactions contemplated by this Agreement, and (A) such proceeding or order
was issued or reinstated at the request or with the acquiescence of DBSD or any
of its affiliates or (B) in all other circumstances, such order is not stayed,
reversed, or vacated within fifteen (15) days after such issuance or
reinstatement;
 
4

--------------------------------------------------------------------------------


 
(vi)    There shall have been issued any order, decree, or ruling by any court
or governmental body having jurisdiction restraining or enjoining the
consummation of or rendering illegal the transactions contemplated by this
Agreement and (A) such proceeding or order was issued at the request or with the
acquiescence of DBSD or its affiliates or (B) in all other circumstances, such
order is not stayed, reversed, or vacated within fifteen (15) days after such
issuance;
 
(vii)    ICO Global shall have failed to file by 8:00 a.m. (prevailing New York
City Time) on the fourth (4th) business day after ICO Global’s counsel’s receipt
of executed signature pages to this Agreement from Holders representing, in the
aggregate, more than fifty percent (50%) of the principal amount of Notes
outstanding, a Form 8-K with the Securities and Exchange Commission to which
this Agreement (including all exhibits) (with such redactions as may be
reasonably requested by counsel to the Participating Holders) and the Term Sheet
are attached.  The Parties agree that, in the event that ICO Global fails to
file the Form 8-K in accordance with this provision, one or more of the
Participating Holders may publicly disclose this Agreement and all of its
exhibits; provided, however, that such disclosure shall be limited to disclosing
the text of this Agreement and all exhibits and no such disclosure by the
Participating Holders shall cure or waive such failure of ICO Global to make
such filing.  ICO Global hereby (a) waives any claims against any such
Participating Holder and (b) agrees to hold all such Participating Holders
harmless against any claims, in each case, solely arising as a result of such
disclosure by such Participating Holders in compliance with this Agreement;
 
(viii)    Unless DBSD and the Participating Holders agree otherwise:
 
A. The Restructuring has not been approved by DBSD’s Board of Directors prior to
the filing of the Petitions;
 
B. The Petitions shall not have been filed on or before the Petition Date;
 
C. An application to obtain the FCC Approval for the transfer of control to the
Holders (the “FCC Filing”) shall not have been filed with the FCC within three
(3) business days after the Pre-Arranged Plan has been confirmed; provided,
however, that if the Holders have not provided DBSD all information about the
Holders reasonably requested by DBSD to be included in the FCC Filing at that
time, such time period shall be extended by an additional ten (10) days;
 
D. The Pre-Arranged Plan and the Disclosure Statement shall not have been filed
within fifteen (15) days after the Petition Date;
 
E. The Disclosure Statement shall not have been approved within fifty (50) days
after the Petition Date;
 
5

--------------------------------------------------------------------------------


 
F. The Pre-Arranged Plan shall not have been confirmed within ninety (90) days
after the Petition Date;
 
G. The Pre-Arranged Plan and the transactions contemplated therein shall not
have been consummated on or before one hundred and five (105) days after the
Petition Date; provided, that if any FCC Approval is required, such date shall
be extended to the earlier of three (3) business date following receipt of the
FCC Approval and the Outside Date; and
 
H. Upon the written consent of ICO Global, DBSD, and the Participating Holders;
 
(ix)    The Bankruptcy Court shall have granted relief that is inconsistent with
the Pre-Arranged Plan and adverse, in any material respect, to the Participating
Holders, including, without limitation, the termination, annulment, or
modification of the automatic stay (as set forth in section 362 of the
Bankruptcy Code) with regard to any material assets of DBSD;
 
(x)    A trustee or examiner with enlarged powers shall have been appointed
under sections 1104 or 1105 of the Bankruptcy Code for service in the Chapter 11
Cases; and
 
(xi)    One or more of the Chapter 11 Cases shall have been converted to a case
under chapter 7 of the Bankruptcy Code or otherwise dismissed.
 
(c)    A “Company Termination Event” shall mean any of the following:
 
(i)    (A) A Participating Holder shall have breached any material covenant or
provision of this Agreement; (B) DBSD shall have delivered written notice to the
Participating Holders of any such breach; and (C) any such breach remains
uncured for a period of five (5) business days;
 
(ii)   (A) Any representation or warranty in this Agreement made by a
Participating Holder shall have been untrue in any material respect when made or
shall have become untrue in any material respect, (B) DBSD shall have delivered
written notice to the Participating Holders of any such breach, and (C) such
breach remains uncured for a period of five (5) business days;
 
(iii)   (A) Any material term or condition of any of the Restructuring Documents
shall be (whether due to an order of the Bankruptcy Court or otherwise)
materially different and adverse to ICO Global or DBSD than as agreed by the
Participating Holders, ICO Global and DBSD except to the extent such materially
different and adverse term or condition is agreed by ICO Global and DBSD, (B)
DBSD shall have delivered written notice to the Participating Holder of any such
event, and (C) such event remains uncured for a period of five (5) business
days; and
 
(iv)   There shall have been issued any order, decree, or ruling by any court or
governmental body having jurisdiction restraining or enjoining the consummation
of or rendering illegal the transactions contemplated by this Agreement.
 
6

--------------------------------------------------------------------------------


 
8.    Representations and Warranties.
 
(a)    Each Party represents and warrants to the other Parties that (a) it is
duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its formation; (b) its execution, delivery, and performance of
this Agreement are within the power and authority of such party and have been
duly authorized by such party and that no other approval or authorization is
required; (c) this Agreement has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable in accordance
with the terms hereof, subject to bankruptcy, insolvency, fraudulent conveyance,
and similar laws affecting the rights or remedies of creditors generally; and
(d) none of the execution and delivery of this Agreement or compliance with the
terms and provisions hereof will violate, conflict with, or result in a breach
of, its certificate of incorporation or bylaws or other constitutive document,
any applicable law or regulation, any order, writ, injunction, or decree of any
court or governmental authority or agency, or any agreement or instrument to
which it is a party or by which it is bound or to which it is subject.
 
(b)    Each of the Participating Holders further represents and warrants to
DBSD, as to itself, that, as of the date hereof, the amounts set forth next to
its name on Schedule 1 attached hereto constitute the amounts of all Held Notes
with respect to such Participating Holder.
 
9.    Restriction on Transfer.
 
(a)    The Participating Holders may sell, transfer, or dispose of any of their
Notes as provided for in the Indenture; provided, however, that the transferee
thereof (each such transferee, a “Transferee”) must, as an acknowledgment to be
bound to the terms hereof and the Term Sheet, simultaneously with the transfer
execute a counterpart signature page to this Agreement and deliver such
counterpart signature to DBSD, in which case it shall be deemed to be a
Participating Holder for all purposes herein from and after the date on which
such counterpart signature page is executed.  Any transfer of Notes that is not
done in compliance with this Section 9(a) shall be deemed void ab initio.
 
(b)    Notwithstanding anything to the contrary herein, the Participating
Holders shall be entitled to take any action necessary to consummate a transfer
of the Held Notes; provided, that it shall obtain the Transferee’s
acknowledgment of the terms hereof, as described in Section 9(a) hereof.
 
10.    Public Disclosures.  Each ICO Party will submit to counsel for the
Participating Holders for prior review all press releases and public filings
regarding, in any way, the Restructuring, this Agreement, and any amendment to
the terms of the Restructuring and/or this Agreement.  Except as required by law
(as determined by outside counsel to such ICO Party), no ICO Party shall (a) use
the name of any Participating Holder in any public manner without such
Participating Holder’s prior written consent or (b) disclose to any person
(including, for the avoidance of doubt, any other Participating Holder but
specifically excluding legal, accounting and financial advisors to the ICO
Parties who have a need to know such information in order to render their
advisory services to the ICO Parties and who are bound by confidentiality
restrictions regarding the disclosure and use of such information) the principal
amount or percentage of any Notes or any other securities of DBSD or any of
their respective subsidiaries held by any Participating Holder; provided,
however, that the ICO Parties shall be permitted to disclose at any time the
aggregate principal amount of and aggregate percentage of Notes that are Held
Notes.  Notwithstanding anything to the contrary herein, the terms and
conditions set forth in this Section shall survive any termination of this
Agreement.
 
7

--------------------------------------------------------------------------------


 
11.    Impact of Appointment to Creditors’ Committee.  Notwithstanding anything
herein to the contrary, if any Participating Holder is appointed to and serves
on an official committee of creditors in the Chapter 11 Cases, (a) the terms of
this Agreement shall not be construed so as to limit such Participating Holder’s
exercise (in its sole discretion) of its fiduciary duties to any person arising
from its service on such committee, and any such exercise (in the sole
discretion of such Participating Holder) of such fiduciary duties shall not be
deemed to constitute a breach of the terms of this Agreement, and (b) if such
appointment to the official committee of creditors is on account of the Held
Notes, such holder may at its discretion terminate this Agreement as to itself
by providing written notice to DBSD and counsel to the Participating Holders.
 
12.    Governing Law; Jurisdiction.
 
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to any conflicts of law provision
which would require the application of the law of any other jurisdiction (except
for Sections 5-1401 and 5-1402 of the General Obligations Law of the State of
New York).  By its execution and delivery of this Agreement, each of the parties
hereto hereby irrevocably and unconditionally agrees for itself that any legal
action, suit, or proceeding against it with respect to any matter under or
arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding, may
be brought in any federal or state court of competent jurisdiction in the
District of New York.
 
(b)    By execution and delivery of this Agreement, each of the Parties
irrevocably accepts and submits itself to the nonexclusive jurisdiction of such
court, generally and unconditionally, with respect to any such action, suit or
proceeding.  Notwithstanding the foregoing consent to New York jurisdiction,
upon the commencement of the Chapter 11 Cases, each of the Parties hereby agrees
that the Bankruptcy Court shall have exclusive jurisdiction of all matters
arising out of or in connection with this Agreement.
 
13.    Specific Performance.  It is understood and agreed by each of the Parties
hereto that money damages would not be a sufficient remedy for any breach of
this Agreement by any Party and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief as a remedy of any
such breach.
 
14.    Reservation of Rights.  This Agreement and all transactions contemplated
herein are part of a proposed settlement of disputes among the Parties
hereto.  Except as expressly provided in this Agreement, nothing herein is
intended to, or does, in any manner waive, limit, impair, or restrict the
ability of each of the Participating Holders to protect and preserve its rights,
remedies and interests, including, without limitation, its claims against DBSD
or its full participation in the Chapter 11 Cases.  If the transactions
contemplated herein are not consummated, or if this Agreement is terminated, the
Parties fully reserve any and all of their rights.  Pursuant to Rule 408 of the
Federal Rules of Evidence and any applicable state rules of evidence, this
Agreement shall not be admitted into evidence in any proceeding other than a
proceeding to enforce its terms.
 
8

--------------------------------------------------------------------------------


 
15.    Fees and Expenses.  DBSD shall pay the fees and expenses of the
Participating Holders in connection with the Restructuring, including the
advisors to the Participating Holders, who shall be selected by the
Participating Holders.  Upon the commencement of the Chapter 11 Cases, DBSD
shall, in advance of the filing or filings therefore, pay all accrued and unpaid
fees and expenses of UBS Securities LLC and Milbank, Tweed, Hadley & McCloy LLP
through the date immediately preceding the anticipated filing date, and provide
a customary retainer to such advisors.
 
16.    Headings.  The headings of the sections, paragraphs, and subsections of
this Agreement are inserted for convenience only and shall not affect the
interpretation hereto.
 
17.    Successors and Assigns.  This Agreement is intended to bind and inure to
the benefit of the parties and their respective successors, assigns, heirs,
executors, administrators, and representatives; provided, however, that nothing
in this Section 17 shall be deemed to permit sales, assignments, or transfers
other than in accordance with Section 9 hereof.  The agreements, representations
and obligations of the Parties are, in all respects, ratable and several and
neither joint nor joint and several.
 
18.    Notice.  Notices given under this agreement shall be to:
 
If to DBSD:
 
DBSD North America, Inc.
11700 Plaza America Drive, Suite 1010
Reston, Virginia 20190
Attention:    John L. Flynn, General Counsel
Telephone:   (703) 964-1400
Facsimile:      (703) 964-1401
 
With a copy (which copy shall not constitute notice) to:
 
Kirkland & Ellis LLP
300 North LaSalle
Chicago, Illinois  60654
Attention:      James H.M. Sprayregen
Marc J. Carmel
 
Telephone:   (312) 862-2000
Facsimile:      (312) 862-2200
 
9

--------------------------------------------------------------------------------


 
and:
 
Davis Wright Tremaine LLP
1201 Third Avenue
Seattle, Washington 98101
Attention:      Julie Weston
Sarah English Tune
Telephone:    (206) 622-3150
Facsimile:       (206) 757-7161
 
If to ICO Global:
 
ICO Global Communications (Holdings) Limited
11700 Plaza America Drive, Suite 1010
Reston, Virginia 20190
Attention:
Telephone:   (703) 964-1400
Facsimile:      (703) 964-1401
 
With a copy (which copy shall not constitute notice) to:
 
Morrison & Foerster LLP
425 Market Street
San Francisco, California, 94105
Attention:     Robert Townsend
Telephone:   (415) 268-7080
Facsimile:      (415) 268-7522
 
If to Any Participating Holder:
 
To the names and addresses set forth on the signature pages hereto.
 
With a copy (which copy shall not constitute notice) to:
 
Milbank, Tweed, Hadley & McCloy llp
1 Chase Manhattan Plaza
New York, New York  10005
Attention:      Thomas C. Janson
Telephone:     (212) 530-5000
Facsimile:        (212) 530-5219
 
19.    Prior Negotiations.  Except as set forth in the Forbearance Agreement and
those certain Confidentiality Agreements entered into by DBSD and certain
Holders on April 24, 2009, this Agreement and Exhibit A supersede all prior
negotiations with respect to the subject matter hereof.
 
20.    Consideration.  It is hereby acknowledged by the Parties that, other than
the agreements, covenants, representations, and warranties set forth herein and
in the Term Sheet and to be included in the Restructuring Documents, no
consideration shall be due or paid to the Holders for their agreement to vote to
accept the Pre-Arranged Plan in accordance with the terms and conditions of this
Agreement.
 
10

--------------------------------------------------------------------------------


 
21.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Agreement.
 
22.    No Third Party Beneficiaries.  Unless expressly stated herein, this
Agreement shall be solely for the benefit of the parties hereto and no other
person or entity.
 
23.    No Solicitation; Representation by Counsel.  This Agreement is not and
shall not be deemed to be a solicitation for votes in favor of the Pre-Arranged
Plan in the Chapter 11 Cases.  Each of the Participating Holders’ votes with
respect to the Pre-Arranged Plan will not be solicited until such Participating
Holder has received the Disclosure Statement.  Each Party acknowledges that it
has had an opportunity to receive information from DBSD, and that it has been
represented by counsel in connection with this Agreement and the transactions
contemplated hereby.  The provisions of this Agreement shall be interpreted in a
reasonable manner to effectuate the intent of the Parties.
 
24.    Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  The provisions of
this Agreement shall be interpreted in a reasonable manner to effect the intent
of the Parties hereto.
 
25.    Amendment, Waiver or Modification.  Except as otherwise expressly set
forth herein, this Agreement (including all of its exhibits) and each of its
terms and conditions may not be amended, waived or modified in any aspect except
in a writing executed by DBSD and the Participating Holders.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
11

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.
 

   
ICO GLOBAL COMMUNICATIONS
(HOLDINGS) , INC.
                               
 
  By:
/s/ Michael P. Corkery
 
 
  Name: 
Michael P. Corkery
 
 
  Title: 
acting CEO, EVP & CFO
 

 

   
DBSD NORTH AMERICA, INC.
                               
 
  By:
/s/ Michael P. Corkery
 
 
  Name: 
Michael P. Corkery
 
 
  Title: 
Acting Chief Executive Officer, Executive
Vice President & Chief Financial Officer
 

 

   
DBSD SATELLITE MANAGEMENT LLC
 
By: DBSD North America, Inc., its sole member
       
 
                     
 
  By:
/s/ Michael P. Corkery
 
 
  Name: 
Michael P. Corkery
 
 
  Title: 
Acting Chief Executive Officer, Executive
Vice President & Chief Financial Officer
 

 

   
DBSD SATELLITE NORTH AMERICA
LIMITED
                               
 
  By:
/s/ Stephen M. De Wees
 
 
  Name: 
Stephen M. De Wees
 
 
  Title: 
Director
 

 
[Support Agreement]

--------------------------------------------------------------------------------


 

   
DBSD SATELLITE SERVICES G.P.
 
By: DBSD Services Limited, a general partner
                               
 
  By:
/s/ Stephen M. De Wees
 
 
  Name: 
Stephen M. De Wees
 
 
  Title: 
Director
 

 

   
NEW DBSD SATELLITE SERVICES G.P.
 
By: DBSD Satellite Services G.P., a general partner
By: DBSD Services Limited, a general partner
     
 
       
 
             
 
  By:
/s/ Stephen M. De Wees
 
 
  Name: 
Stephen M. De Wees
 
 
  Title: 
Director
 

 

   
DBSD SERVICES LIMITED
                               
 
  By:
/s/ Stephen M. De Wees
 
 
  Name: 
Stephen M. De Wees
 
 
  Title: 
Director
 

 

   
DBSD SATELLITE SERVICES LIMITED
                               
 
  By:
/s/ Stephen M. De Wees
 
 
  Name: 
Stephen M. De Wees
 
 
  Title: 
Director
 

 

   
SSG UK LIMITED
                               
 
  By:
/s/ Stephen M. De Wees
 
 
  Name: 
Stephen M. De Wees
 
 
  Title: 
Director
 

 
[Support Agreement]

--------------------------------------------------------------------------------


 

   
3421554 CANADA INC.
                               
 
  By:
/s/ Stephen M. De Wees
 
 
  Name: 
Stephen M. De Wees
 
 
  Title: 
Director
 

 
[Support Agreement]

--------------------------------------------------------------------------------


 

  GOLDENTREE ASSET MANAGEMENT, LP, as investment manager on behalf of its
managed funds                                
 
  By:
/s/ Adam Tuckman
 
 
  Name: 
Adam Tuckman
 
 
  Title: 
Partner
 

 
 
Address for Notice for the Above Holder:
 
GoldenTree Asset Management LP
 
310 Park Avenue, 21st Floor
 
New York, NY 10022
 
Attn:  Adam Tuckman
 
[Support Agreement]

--------------------------------------------------------------------------------


 

   
GOLDMAN, SACHS & CO.
                               
 
  By:
/s/ Buckley Ratchford
 
 
  Name: 
Buckley Ratchford
 
 
  Title: 
Managing Director
 

 
Address for Notice for the Above Holder:
 
Goldman Sachs & Co.
 
85 Broad Street
 
New York, NY  10004
 
Attn:  David J. Goldburg
 
[Support Agreement]

--------------------------------------------------------------------------------


 
 

   
HIGHLAND CREDIT OPPORTUNITIES CDO LTD.     
              By: Highland Capital Management, L.P.                 By: Strand
Advisors, Inc., its general partner                                
 
  By:
/s/ Michael Pusateri
 
 
  Name: 
Michael Pusateri
 
 
  Title: 
Chief Operating Officer
 

 

   
HIGHLAND CRUSADER OFFSHORE PARTNERS, L.P.
              By:  Highland Crusader Fund GP, L.P., its general partner        
        By:  Highland Crusader GP, LLC., its general partner                
By:  Highland Capital Management, L.P., its sole member                 By: 
Strand Advisors, Inc., its general partner                                
 
  By:
/s/ Michael Pusateri
 
 
  Name: 
Michael Pusateri
 
 
  Title: 
Chief Operating Officer
 

 

   
HIGHLAND CREDIT STRATEGIES HOLDING CORPORATION
                               
 
  By:
/s/ Michael Pusateri
 
 
  Name: 
Michael Pusateri
 
 
  Title: 
Chief Operating Officer
 

 
[Support Agreement]

--------------------------------------------------------------------------------


 

   
HIGHLAND RESTORATION CAPITAL PARTNERS, L.P.
                By: Highland Restoration Capital Partners GP, LLC, its general
partner                                
 
  By:
/s/ Michael Pusateri
 
 
  Name: 
Michael Pusateri
 
 
  Title: 
Chief Operating Officer
 

 
Address for Notice for Each of the Above Holders:
 
Highland Capital Management, L.P.
 
13455 Noel Road, Suite 800
 
Dallas, TX 75240
 
[Support Agreement]

--------------------------------------------------------------------------------


 

   
GORDEL HOLDINGS LIMITED
                By:
OZ Management LP, its Investment Manager
                By: Och-Ziff Holding Corporation, its General Partner          
                     
 
  By:
/s/ Joel Frank
 
 
  Name: 
Joel Frank
 
 
  Title: 
Chief Financial Officer
 

 

   
GOLDMAN SACHS & CO. PROFIT SHARING MASTER TRUST
                By:
OZ Management LP, its Investment Manager
                By:
Och-Ziff Holding Corporation, its General Partner
                               
 
  By:
/s/ Joel Frank
 
 
  Name: 
Joel Frank
 
 
  Title: 
Chief Financial Officer
 

 

   
OZ MASTER FUND, LTD.
                By:
OZ Management LP, its Investment Manager
                By:
Och-Ziff Holding Corporation, its General Partner
                               
 
  By:
/s/ Joel Frank
 
 
  Name: 
Joel Frank
 
 
  Title: 
Chief Financial Officer
 

 

   
OZ GLOBAL SPECIAL INVESTMENTS MASTER FUND, L.P.
                By: OZ Advisors II LP, its General Partner                 By:
Och-Ziff Holding LLC, its General Partner
                               
 
  By:
/s/ Joel Frank
 
 
  Name: 
Joel Frank
 
 
  Title: 
Chief Financial Officer
 

 
Address for Notice for Each of the Above Holders:
 
Och-Ziff Capital Management Group LLC
 
9 West 57th Street, 13th Floor
 
New York, NY 10019
 
Attn:  Joel Frank, Chief Financial Officer
 
[Support Agreement]

--------------------------------------------------------------------------------


 

   
PLAINFIELD SPECIAL SITUATIONS MASTER FUND LIMITED
                               
 
  By:
/s/ Rayan Joshi
 
 
  Name: 
Rayan Joshi
 
 
  Title: 
Authorized Individual
 

 
Address for Notice for the Above Holder:
 
c/o Plainfield Asset Management LLC
 
55 Railroad Avenue
 
Greenwich, CT  06830
 
[Support Agreement]

--------------------------------------------------------------------------------


 

   
THE RAPTOR GLOBAL PORTFOLIO LTD.
                By: Raptor Capital Management LP                                
 
  By:
/s/ Brian Daly
 
 
  Name: 
Brian Daly
 
 
  Title: 
General Counsel
 

 

   
THE ALTAR ROCK FUND L.P.
                By: Raptor Management GP LLC                                
 
  By:
/s/ Brian Daly
 
 
  Name: 
Brian Daly
 
 
  Title: 
General Counsel
 

 
Address for Notice for Each of the Above Holders:
 
c/o Raptor Capital Management LP
 
50 Rowes Wharf, 6th Floor
 
Boston, MA 02110
 
Attn:  General Counsel
 
[Support Agreement]

--------------------------------------------------------------------------------


 
For Settlement Purposes Only – Subject to FRE Rule 408
 
Exhibit A
 


 
[See Attached Term Sheet]
 

--------------------------------------------------------------------------------


 
For Settlement Purposes Only – Subject to FRE Rule 408
 
THIS TERM SHEET IS FOR DISCUSSION PURPOSES ONLY AND IS NOT A SOLICITATION OF
ACCEPTANCES OR REJECTIONS WITH RESPECT TO ANY RESTRUCTURING OR PLAN OF
REORGANIZATION OR AN OFFER OR SOLICITATION FOR THE SALE OF SECURITIES OF ANY
KIND.
 
PRELIMINARY INDICATION OF TERMS
FOR PROPOSED RESTRUCTURING OF DBSD NORTH AMERICA, INC.
 
May 14, 2009
 
This term sheet (“Term Sheet”) describes certain of the principal terms of a
proposed restructuring (the “Restructuring”) for DBSD North America, Inc.
(formerly known as ICO North America, Inc., “DBSD”).  DBSD is currently a 99.84%
owned subsidiary of ICO Global Communications (Holdings) Limited (“ICO Global”
or the “Existing Stockholder”).  As described in greater detail herein, the
Restructuring shall be consummated through a “Pre-Arranged” chapter 11 Plan of
Reorganization (the “Pre-Arranged Plan”) pursuant to voluntary chapter 11
petitions for relief to be filed with the United States Bankruptcy Court of the
Southern District of New York (the “Bankruptcy Court”).  This Term Sheet has
been produced for discussion and settlement purposes only.  It is subject to the
parties’ agreement that it shall not be used as evidence in any litigation and
is subject to the provisions of Rule 408 of the Federal Rules of Evidence and
other similar applicable rules under federal and state law.
 
This Term Sheet and the proposals contained herein are subject to, among other
conditions, the completion of appropriate legal, financial and other due
diligence by the Principal Holders (as defined below) and their legal and
financial advisors.  As used herein, the term “Holders” refers to holders of
DBSD’s outstanding 7.5% Convertible Senior Secured Notes due 2009 (the “Notes”),
and the term “Principal Holders” refers to those Holders set forth on Attachment
1, who have engaged in discussions with DBSD and ICO Global with respect to the
Restructuring over time, which discussions are reflected in this Term Sheet.
 

--------------------------------------------------------------------------------


 
For Settlement Purposes Only – Subject to FRE Rule 408

 
The Restructuring
 
The Restructuring set forth in this Term Sheet is intended to be effected
through the Pre-Arranged Plan, pursuant to which the Holders, as a class, shall
receive shares of common stock of the restructured DBSD (the “Common Stock”)
representing, in the aggregate, 94.9919% of the Common Stock to be outstanding
immediately following the Restructuring, subject only to dilution by the
issuance of the Warrants (as defined below).
   
Implementation of the Restructuring
DBSD, ICO Global and the Principal Holders shall mutually agree upon the
definitive documentation required for the Restructuring (the “Definitive
Restructuring Documents”), which shall reflect the terms and conditions set
forth herein and such other terms and conditions as shall be acceptable to the
Principal Holders, ICO Global and DBSD.
 
DBSD shall solicit acceptances of a Plan of Reorganization on the terms set
forth herein and such other terms as are mutually acceptable to the Principal
Holders, ICO Global and DBSD.  Such Pre-Arranged Plan shall be approved pursuant
to section 1129 of the Bankruptcy Code with respect to all classes of claims and
interests.
   
Other Equity Interests in DBSD
All options, warrants, and other agreements or rights to acquire DBSD equity
interests (including any arising under or in connection with any employment
agreement or any incentive plan or any benefit plan or the like) existing prior
to the consummation of the Restructuring, shall be cancelled upon the
consummation of the Restructuring without any further action or the payment of
any consideration.
 
In connection with the Restructuring, the Existing Stockholder shall receive (i)
shares of Common Stock equal to 5.0% of the shares of Common Stock in DBSD to be
outstanding immediately following the Restructuring, and (ii) warrants (the
“Warrants”) to acquire 10.00% of the Common Stock (after taking into account the
Common Stock outstanding immediately following the Restructuring).  The other
shareholders in DBSD shall hold shares of Common Stock following the
Restructuring equal to 0.0081% of the Common Stock.
 
The Warrants shall have an exercise price of $0.01 per share, and shall be
exercisable only upon a Valuation Event.  The Warrants shall be issued in three
tranches and shall be identical except as set forth below:
 
(i)    Warrants representing 5.00% of the Common Stock shall be exercisable if
the aggregate Equity Valuation upon a Valuation Event is equal to or greater
than $1.0 billion; plus

 
2

--------------------------------------------------------------------------------


 
For Settlement Purposes Only – Subject to FRE Rule 408
 

 
(ii)   Warrants representing 2.50% of the Common Stock shall be exercisable if
the aggregate Equity Valuation upon a Valuation Event is equal to or greater
than $1.5 billion; plus
 
(iii)     Warrants representing 2.50% of the Common Stock shall be exercisable
if the aggregate Equity Valuation upon a Valuation Event is equal to or greater
than $2.0 billion.
 
In the event that the Warrants are extended as described below so that they are
exercisable after the second anniversary of the consummation of the
Restructuring, the relevant valuation thresholds set forth above shall be
increased at the rate of 30% per annum (or portion thereof) beginning on the
second anniversary of the consummation of the Restructuring.
 
The Warrants shall expire on the second anniversary of the consummation of the
Restructuring (the “Warrant Term”); provided, that:
 
(i)    if DBSD enters into binding definitive documents (which have been
approved by the new board) for the consummation of a Valuation Event prior to
the second anniversary of the consummation of the Restructuring, then the
Warrant Term shall be extended until the earlier of (a) the closing of such
Valuation Event and (b) the termination or abandonment of such Valuation Event
(but only with respect to such Valuation Event);
 
(ii)    if DBSD shall have entered into a binding definitive agreement for the
consummation of a business combination (which has been approved by the new board
of DBSD) with the company that has been identified to the Principal Holders in
writing on the date hereof (the “Identified Company”) within twelve months of
the consummation of the Restructuring, then the Warrant Term shall be extended
until the later of (a) the third anniversary of the consummation of the
Restructuring, (b) the closing of the transaction with the Identified Company,
and (c) the termination or abandonment of the transaction with the Identified
Company (but only with respect to such transaction if the event in clauses (b)
or (c) is after such third anniversary);
 
(iii)   if the Warrant Term has been extended until the third anniversary of the
consummation of the Restructuring and DBSD enters into binding definitive
documents with respect to a Valuation Event during such time, then the Warrant
Term shall be extended until the earlier of (a) the closing of such Valuation
Event and (b) the termination or abandonment of such Valuation Event (but only
with respect to such Valuation Event).
 
The Warrants shall provide for appropriate adjustments in the event of stock
splits, stock recombination, conversion of the Common Stock into other
securities or other similar events.  The Warrants shall be non-transferable and
shall contain terms and conditions acceptable to the Principal Holders, ICO
Global and DBSD.
 
“Valuation Event” means a Sale Event, a Public Merger Event, a Qualified
Offering, a Liquidation Event or an Asset Sale Event.
 
“Sale Event” means the cash acquisition by any person of a controlling interest
in DBSD.
 
“Public Merger Event” means any merger, business combination or acquisition
involving DBSD, or all or substantially all of the assets of DBSD, where the
surviving company or acquiror is a public reporting company and the
consideration paid to the stockholders of DBSD consists of equity securities
that are listed on a United States national securities exchange.
 
“Qualified Offering” means a bona fide underwritten public offering by a
nationally recognized investment banking firm registered under the Securities
Act (i) that results in gross proceeds to DBSD of not less than $150 million;
and (ii) following which the Common Stock is listed on a United States national
securities exchange.
“Liquidation Event” means the dissolution or liquidation of DBSD.
 
“Asset Sale Event” means the sale, for cash, of all or substantially all of the
assets of DBSD and its subsidiaries, on a consolidated basis.
 
“Equity Valuation” means the aggregate value for the number of shares of Common
Stock outstanding immediately following the Restructuring (appropriately
adjusted for stock splits, recombinations and similar events) (the “Original
Shares”) based on (i) in the case of a Sale Event, the actual value per share
received in respect of the Original Shares as a result of the Sale Event; (ii)
in the case of a Public Merger Event, the per share VWAP of the equity
securities received in such transaction in respect of the Original Shares during
any Reference Period following such Public Merger Event and ending prior to the
expiration date of the Warrants; (iii) in the case of a Qualified Offering, the
per share VWAP of the Original Shares during any Reference Period following the
Qualified Offering and ending prior to the expiration date of the Warrants; (iv)
in the case of an Asset Sale Event, the per share value of the Original Shares,
after reduction for all liabilities (including contingent liabilities) of DBSD,
of the consideration received by DBSD as a result of the sale; and (v) in the
case of a Liquidation Event, the per share value of the consideration received
by DBSD Stockholders in respect of the Original Shares as a result of the
Liquidation Event; in each case increased by the aggregate value of any
dividends or distributions made to DBSD stockholders from the date of the
consummation of the Restructuring until the Valuation Event.

 
3

--------------------------------------------------------------------------------


For Settlement Purposes Only – Subject to FRE Rule 408
 

 
“Reference Period” means, any period of 40 consecutive trading days during which
(a) the equity securities in question during each such day have a daily trading
volume not less than $13 million, (b) no Holder is subject to any lock-up or
similar agreement which has not fully expired or been terminated, (c) no holder
is subject to any “black out” or other trading restriction imposed by the issuer
(including as a result of being affiliated with any director or having received
any information from DBSD) and (d) the issuer has maintained the effectiveness
of a shelf registration enabling all of the Holders to freely transfer shares of
Common Stock under the Securities Act of 1933, as amended (the “Securities
Act”).
   
Treatment of Other Classes of Claims
The obligations owed to other creditors of DBSD not specifically addressed
herein (“Other Creditors”) will remain outstanding under their current terms;
provided, that DBSD and the Principal Holders shall mutually agree upon the
treatment for the Other Creditors.
   
Treatment of Auction Rate Securities
DBSD shall not sell, transfer, liquidate or otherwise monetize (collectively, a
“Sale”) any Auction Rate Security (as defined in the Forbearance Agreement)
without the prior consent of the Principal Holders unless such Sale results in
gross proceeds to DBSD of not less than the par or stated value of such Auction
Rate Security, provided, however, that DBSD may pledge any Auction Rate Security
issued by UBS as collateral to UBS pursuant to the terms of the UBS Facility (as
defined in the Forbearance Agreement), and the Principal Holders agree to take
such other action reasonably necessary to effect their consent to the action set
forth in the foregoing proviso.

 
4

--------------------------------------------------------------------------------


 
For Settlement Purposes Only – Subject to FRE Rule 408
 
Working Capital
DBSD’s working capital needs are to be met based on best market option/capital
raising options.  The existing working capital facility may be refinanced in
whole or in part by an affiliate of ICO Global, but (i) the terms and conditions
of any such refinancing must be acceptable to the Principal Holders and (ii) all
Holders must be offered a pro rata right to participate in any such refinanced
working capital facility.
   
Board of Directors of Restructured DBSD
The Board of Directors of DBSD shall be comprised of five to ten members, with
one member being designated by the Existing Stockholder, and the remaining
members being designated by the Holders in their sole discretion on terms to be
negotiated among the Holders.
Each new Board member shall be entitled to execute a D&O Indemnification
Agreement in form reasonably acceptable to such member and DBSD upon his or her
appointment.
   
Transition Services
The provision of transition services by DBSD to ICO Global and vice versa to be
formalized in a transition services agreement.  The agreement shall provide for
appropriate transition periods and that all third party services shall be passed
through at cost.
   
Registration Rights Agreement
DBSD shall execute a registration rights agreement in form and substance
mutually acceptable to the Principal Holders and the Existing Stockholder upon
consummation of the Restructuring.
   
Stockholders’ Agreement
A Stockholders’ Agreement in form and substance mutually acceptable to the
Principal Holders and the Existing Stockholder shall have been executed by DBSD,
the Holders and the Existing Stockholder on or prior to the consummation of the
Restructuring.  The Stockholder Agreement will provide that the Holders will
agree to vote their respective shares against any proposed reverse stock split,
merger or recapitalization that results in a “squeeze out” or cancellation of
any Warrants or Common Stock held by the Existing Stockholder unless such
transaction provides for the receipt of consideration of the same type and
amount, on a per share basis, by all outstanding shares of Common Stock of DBSD
(it being understood that any such transaction may provide for per share
consideration below any of the valuation thresholds for the exercise for the
Warrants, in which case the holders of the Warrants would not be entitled to
exercise the Warrants in connection with any such transaction).

 
5

--------------------------------------------------------------------------------


 
For Settlement Purposes Only – Subject to FRE Rule 408
 
Agreements with “Insiders”
Any and all agreements with any insider, except for those specifically agreed to
in writing by the Principal Holders, shall be terminated on or before the
consummation of the Restructuring and all accrued but unpaid amounts owing to
them (except for unpaid salary and amounts owing pursuant to any then existing
employment agreements) shall be waived upon consummation of the Restructuring.
   
Drag/Tag Rights/Preemptive
Rights in the Stockholders Agreement
The Existing Stockholder will have customary tag-along rights with respect to
certain sales by the Holders.  The Holders will have customary drag-along right
to cause the Existing Stockholder to participate in certain sales by the
Holders.
 
The Holders and the Existing Stockholder will have preemptive rights with
respect to the issuance of new equity securities of DBSD (subject to customary
carve-outs).
   
Charter Documents
All charter documents for DBSD to be satisfactory to DBSD, ICO Global and the
Principal Holders.
   
Mechanics
The parties shall agree upon the precise mechanics for implementing each of the
transactions contemplated by the Restructuring and the Pre-Arranged Plan.
   
Documentation
All documentation prepared in connection with the Restructuring, including
without limitation, the Definitive Restructuring Documents, and any documents,
motions, pleadings, orders or the like prepared or filed in connection with the
chapter 11 cases shall be in form and substance satisfactory to the Principal
Holders, ICO Global and DBSD.
   
Releases
The Holders shall provide a release to the Existing Stockholder and existing
directors and officers and their respective affiliates and advisors.  DBSD and
its affiliates, including ICO Global, shall execute a release of any claims they
may have against the Holders, their respective officers and directors and their
respective affiliates and advisors.
   
Tax Issues
Parties to discuss methods to preserve value of available NOLs and other tax
considerations.
   
Fees & Expenses
DBSD shall pay the fees and expenses of the Holders in connection with the
Restructuring, including the advisors to the Holders, who shall be selected by
the Principal Holders.  DBSD shall, in advance of any chapter 11 filings, pay
all invoiced accrued and unpaid fees and expenses of UBS and Milbank Tweed
through the date immediately preceding the anticipated filing date, and provide
a customary retainer to such advisors.
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------


 
For Settlement Purposes Only – Subject to FRE Rule 408
 
Strategic Discussions
To the extent that DBSD or ICO Global have discussions with any third party
concerning any business combination or other strategic transaction involving
DBSD or any significant portion of its assets (a “Strategic Transaction”), the
Principal Holders’ advisors, specifically UBS and Milbank Tweed, shall be
entitled to participate in any such discussions, subject to required
confidentiality arrangements (which shall provide that the advisors may receive
information and participate in such discussions if they enter into a customary
confidentiality arrangement).  Neither DBSD nor ICO Global shall enter into any
binding agreement or commitment with respect to any Strategic Transaction,
including any agreement or commitment obligating DBSD to pay or reimburse
expenses, break-up fees or other fees without the prior consent of the Principal
Holders.
   
No Waiver
Nothing herein shall affect in any way, nor be deemed a waiver of, any of the
rights of DBSD or any Holder under the indenture for the Notes or any other
document or under applicable law.  Nothing herein is intended to waive, limit,
or restrict the ability of any of the foregoing parties, in whatever capacity,
to protect and preserve their rights, remedies and interests against DBSD or any
third party, whether under the indenture for the Notes, any other document or
applicable law.
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------


 
Attachment 1
 
Principal Holders
 
GOLDENTREE
 
GOLDMAN SACHS & CO
 
OCH-ZIFF CAPITAL MANAGEMENT GROUP
 
PLAINFIELD ASSET MANAGEMENT
 
RAPTOR GROUP
 
HIGHLAND CAPITAL MANAGEMENT
 

--------------------------------------------------------------------------------




 